DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 15-20, drawn to a glass composition, classified in C03C 3/068.
II. Claims 9-14, drawn to a method of making a glass, classified in C03B 13/02.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the glass can be made by a materially different process where the melting point is lower or the process requires additional cooling steps.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
- The inventions have acquired a separate status in the art in view of their different classification.
- The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
- The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). 
		
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Smit Kapadia on 14 February 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8 and 15-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims9-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 22 January 2020 and 8 March 2021 have been considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities: 
In at least paragraph [0024], line 9 the phrase “5 – 25 La2O3” appears to be a typographical error. The units “wt %” appear to be missing since all other components recite the weight percentages.  
Appropriate correction is required.

Drawings
	The original drawings received on 7 November 2019 are accepted by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  minor typographical errors.
In claim 1, line 14 the phrase “5 – 25 La2O3” is recited. This appears to be a typographical error for the phrase “5 – 25 wt % La2O3”.
Appropriate correction is required.


Claim Comment
Claim 9 has been withdrawn. Claim 9 also has the same issue with the recitation of the La2O3 component’s range as objected to above for claim 1. Since the withdrawn claims have the possibility of being rejoined once the product claims are considered allowable the Examiner recommends amending claim 9 in response to the office action. 

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "about", which is used repeatedly in claims 1-7 and 15-20, is a relative term which renders the claims indefinite.  The term "about" is not defined by the claims, the specification in paragraph [0020] does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, looking at claim 1 and the refractive index property, “about 1.74 to about 1.8”, since the term “about” is not defined by the specification it is not clear what the range’s endpoints are for the refractive index or what is meant by the term “about”. Does 1.72, 1.566, or even 1.39 read on “about 1.74” since 1.72 represents ±1% of 1.74 (or 0.2), 1.566 represents ±10% of 1.74 (or 1.74), and represents ±20% of 1.74 (or 0.35). When looking at the upper limit of the refractive index how high is too high to meet the limitation of “about 1.74 to about 1.8”? 1.818, 1.98, or 2.16? (+1% of 1.80 is 1.818, +10% of 1.80 is 1.98, 20% of 1.80 is 2.16, respectively). 
Additionally, the composition in claim 20, the use of the term “about” could allow for the inclusions of compositions outside the scope of claim 15 from which claim 20 depend since the term about has not been defined. 
Therefore, claims 1-7 and 15-20 are rendered indefinite since the use of the relative term “about” does not allow for one of ordinary skill in the art to reasonably determine the scope of the claims.

Claim 8 recites the limitation “does not include Arsenic (As), Lead (Pb), Cadmium (Cd), Mercury (Hg), Chromium (Cr), Thallium (Tl), or Vanadium (V)” emphasis added by the examiner on the word “or”. This renders the claim indefinite since it is unclear if all the listed elements must be absent in order to meet the claim limitation, or if at least one of the listed elements is absent, any or all of the other elements may be present. This renders the claim indefinite. The claim is being examined such that as long as one of the elements is absent any of the other elements may be present.
 
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boudot et al., U.S. Patent 4,742,028.
Boudot et al. disclose a glass having the following composition in terms of weight percentages: 15-30% SiO2, 2-17% of B2O3, 0-6.5% of Al2O3, 0-5% of Li2O, 0-5% of Na2O, 0-5% of K2O, 0-6% of MgO, 15-28% of CaO, 0-11% of SrO, 0-11% of BaO, 0-11% of ZnO, 16-30% of La2O3, 0-10% of ZrO2, 5-26% of Nb2O5, 0-14% of TiO2, and 0-5% of Y2O3, Gd2O3, Ta2O5, and WO3.  See Abstract and the entire specification, specifically, column 1, line 30 to column 3, line 7. Boudot et al. disclose that the glass has a refractive index of 1.79-1.81, Abbe number of greater than 33, and a density of less than or equal to 3.75g/cm3. See column 3, lines 8-10.  The compositional ranges of Boudot et al. are sufficiently specific to anticipate the glass as recited in claims 1-8 and 15-18. See MPEP 2131.03. Furthermore, Boudot et al. disclose Example 11, which anticipates the compositional and property ranges of claims 1, 5, 6, and 8, Examples 12 and 13, which anticipate the compositional and property ranges of claims 1, 5, 6, 8, 15, and 16, and Examples 22 and 23, which anticipate the compositional and property ranges of claims 1, 5, 6, and 8. See Table. Note that the value of BaO+La2O3+ZrO2+Nb2O5+TiO2 is 37 % in Examples 12 and 13, which is about 40%, the value of the refractive index is 1.8039 in Examples 22 and 23, which is about 1.80. 
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Boudot et al. would inherently possess the properties recited in claims 1-4, 7, 15, 17, and 18. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
As to claims 1-4, 15, and 17, the recitation that the glass has a “critical cooling rate” is a process recitation in a product.  Product claims including process recitations are not limited by the manipulation of the recited steps, only the structure implied by the steps.  See 2113.  In the present instance, the process steps imply that the glass does not contain crystals as described in paragraph [0026] of the instant specification. The reference discloses that components such as ZrO2 are limited to prevent crystallization.  See column 2, lines 57-62.

Claims 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boudot et al., U.S. Patent 4,742,028.
Boudot et al. teach a glass having the following composition in terms of weight percentages: 15-30% SiO2, 2-17% of B2O3, 0-6.5% of Al2O3, 0-5% of Li2O, 0-5% of Na2O, 0-5% of K2O, 0-6% of MgO, 15-28% of CaO, 0-11% of SrO, 0-11% of BaO, 0-11% of ZnO, 16-30% of La2O3, 0-10% of ZrO2, 5-26% of Nb2O5, 0-14% of TiO2, and 0-5% of Y2O3, Gd2O3, Ta2O5, and WO3.  See Abstract and the entire specification, specifically, column 1, line 30 to column 3, line 7. Boudot et al. teach that the glass has a refractive index of 1.79-1.81, Abbe number of greater than 33, and a density of less than or equal to 3.75g/cm3. See column 3, lines 8-10.  
Boudot et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claims 16, 19, and 20.  However, the weight percent ranges taught by Boudot et al. have overlapping compositional ranges with instant claims 16, 19, and 20.  See column 1, line 30 to column 3, line 7. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Boudot et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grabowski et al., United Kingdom Patent GB 2 265 367 A.
Grabowski et al. disclose a glass having the following composition in terms of weight percentages: 20-35% SiO2, 0-7% of B2O3, 0-5% of Al2O3, 0-3 % of P2O5, 0-7% of GeO2, 0-5% of Li2O, 0-5% of Na2O, 0-5% of K2O, 0-5% of Cs2O, 0-5% of MgO, 5-15% of CaO, 0-7% of SrO, 0-7% of BaO, 0-7% of ZnO, 0-5% of PbO, 15-25% of La2O3, 0-2% of Bi2O3, 0-10% of ZrO2, 10-25% of Nb2O5, 0-5% of TiO2, 0-5% of Gd2O3, 0-5% of Ta2O5, 0-5% of WO3, 0-3% of F, and 0-1% of SO3.  See Abstract and the entire specification, specifically, page 4, line 26 to page 5, line 33 and page 7, line 1 to page 12, line 11. Grabowski et al. disclose that the glass has a refractive index of greater than 1.77 and an Abbe number of greater than 34. See page 4, lines 26-30.  The compositional ranges of Grabowski et al. are sufficiently specific to anticipate the glass as recited in claims 1-8. See MPEP 2131.03. Furthermore, Grabowski et al. disclose Examples 3 and 4, which anticipate the compositional and property ranges of claims 1, 5, 6, and 8. See Table.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Grabowski et al. would inherently possess the properties recited in claims 1-4 and 7. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
As to claims 1-4, the recitation that the glass has a “critical cooling rate” is a process recitation in a product.  Product claims including process recitations are not limited by the manipulation of the recited steps, only the structure implied by the steps.  See 2113.  In the present instance, the process steps imply that the glass does not contain crystals as described in paragraph [0026] of the instant specification. The reference discloses that the glass composition is resistant to crystallization.  See Page 4, lines 26-31.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grabowski et al., United Kingdom Patent GB 2 265 367 A.
Grabowski et al. teach a glass having the following composition in terms of weight percentages: 20-35% SiO2, 0-7% of B2O3, 0-5% of Al2O3, 0-3 % of P2O5, 0-7% of GeO2, 0-5% of Li2O, 0-5% of Na2O, 0-5% of K2O, 0-5% of Cs2O, 0-5% of MgO, 5-15% of CaO, 0-7% of SrO, 0-7% of BaO, 0-7% of ZnO, 0-5% of PbO, 15-25% of La2O3, 0-2% of Bi2O3, 0-10% of ZrO2, 10-25% of Nb2O5, 0-5% of TiO2, 0-5% of Gd2O3, 0-5% of Ta2O5, 0-5% of WO3, 0-3% of F, and 0-1% of SO3.  See Abstract and the entire specification, specifically, page 4, line 26 to page 5, line 33 and page 7, line 1 to page 12, line 11. Grabowski et al. teach that the glass has a refractive index of greater than 1.77 and an Abbe number of greater than 34. See page 4, lines 26-30.  
Grabowski et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claims 15-19.  However, the weight percent ranges taught by Grabowski et al. have overlapping compositional ranges with instant claims 15-19.  See page 4, line 26 to page 5, line 33 and page 7, line 1 to page 12, line 11. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Grabowski et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the properties as recited in claims 15 and 17-19.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishioka, U.S. Patent Application Publication US 2008/0254965 A1.
Ishioka discloses a glass having the following composition in terms of weight percentages: 30-48% SiO2, 0-10% of B2O3, 0-3% of Al2O3, 0-23% of Li2O, 0-15% of Na2O, 0-8% of K2O, 0-5% of Cs2O, 0-7% of MgO, 0-30% of CaO, 0-8% of SrO, 0-20% of BaO, 0-10% of ZnO, 0.5-15% of La2O3, 0.5-10% of ZrO2, 0.5-15% of Nb2O5, 3-25% of TiO2, 0-3% of Y2O3, 0-3% of Gd2O3, 0-3% of Bi2O3, 0-3% of Yb2O3, 0-3% of Lu2O3, 0-3% of Ta2O5, 0-2% of TeO2, 0-0.5% of Sb2O3, and 0-5% of WO3.  See Abstract and the entire specification, specifically, paragraph [0018]. Ishioka discloses that the glass has a refractive index of 1.79-1.88, Abbe number of 27-35, and a specific gravity (~density g/cm3) of3.2-4.0. See paragraphs [0010], [0014], and [0018].  The compositional ranges of Ishioka are sufficiently specific to anticipate the glass as recited in claims 1-8. See MPEP 2131.03. Furthermore, Ishioka discloses Example 5, which anticipates the compositional and property ranges of claims 1, 5, 6, and 8 and Examples 3, 4, 6-8, which anticipate the compositional and property ranges of claims 1, 5, 6, and 8. See Table 1. Note that the value of the refractive index is 1.80778, 1.80859, and 1.80469 in Examples 4, 6, and 8, respectively, which is about 1.80, the value of the density is 3.48, 3.42, and 3.47 in Examples 4, 7, and 8, respectively, which is about 3.50.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Ishioka would inherently possess the properties recited in claims 1-4 and 7. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
As to claims 1-4, the recitation that the glass has a “critical cooling rate” is a process recitation in a product.  Product claims including process recitations are not limited by the manipulation of the recited steps, only the structure implied by the steps.  See 2113.  In the present instance, the process steps imply that the glass does not contain crystals as described in paragraph [0026] of the instant specification. The reference discloses that components such as ZnO are limited to prevent crystallization.  See paragraph [0060].

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka, U.S. Patent Application Publication US 2008/0254965 A1.
Ishioka teaches a glass having the following composition in terms of weight percentages: 30-48% SiO2, 0-10% of B2O3, 0-3% of Al2O3, 0-23% of Li2O, 0-15% of Na2O, 0-8% of K2O, 0-5% of Cs2O, 0-7% of MgO, 0-30% of CaO, 0-8% of SrO, 0-20% of BaO, 0-10% of ZnO, 0.5-15% of La2O3, 0.5-10% of ZrO2, 0.5-15% of Nb2O5, 3-25% of TiO2, 0-3% of Y2O3, 0-3% of Gd2O3, 0-3% of Bi2O3, 0-3% of Yb2O3, 0-3% of Lu2O3, 0-3% of Ta2O5, 0-2% of TeO2, 0-0.5% of Sb2O3, and 0-5% of WO3.  See Abstract and the entire specification, specifically, paragraph [0018]. Ishioka teaches that the glass has a refractive index of 1.79-1.88, Abbe number of 27-35, and a specific gravity (~density g/cm3) of3.2-4.0. See paragraphs [0010], [0014], and [0018].  
Ishioka fails to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claims 15-19.  However, the weight percent ranges taught by Ishioka have overlapping compositional ranges with instant claims 15-19.  See paragraph [0018]. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Ishioka overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the properties as recited in claims 15 and 17-19.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 
As to claims 15 and 17, the recitation that the glass has a “critical cooling rate” is a process recitation in a product.  Product claims including process recitations are not limited by the manipulation of the recited steps, only the structure implied by the steps.  See 2113.  In the present instance, the process steps imply that the glass does not contain crystals as described in paragraph [0026] of the instant specification. The reference discloses that components such as ZnO are limited to prevent crystallization.  See paragraph [0060].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
23 February 2022